USCA11 Case: 20-14872    Date Filed: 11/02/2021   Page: 1 of 5




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-14872
                Non-Argument Calendar
                ____________________

In re: ANDREA ROSEN LIEBMAN,
                                                      Debtor.
___________________________________________________
ANDREA LIEBMAN,
                                           Plaintiff-Appellant,
versus
OCWEN LOAN SERVICING, LLC,
FUTURA MIAMI INVEST, LLC,


                                        Defendants-Appellees.
USCA11 Case: 20-14872        Date Filed: 11/02/2021     Page: 2 of 5




2                      Opinion of the Court                20-14872

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 1:20-cv-20322-RNS
                    ____________________

Before WILLIAM PRYOR, Chief Judge, WILSON, and ANDERSON, Cir-
cuit Judges.
PER CURIAM:
       This appeal is Andrea Liebman’s second pro se appeal con-
cerning her petition to declare bankruptcy under Chapter 13 of the
Bankruptcy Code and the foreclosure sale of her property. Lieb-
man challenges orders affirming the denial of her motion for relief
from a judgment refusing to reinstate her bankruptcy case or to
retroactively stay the sale of her property, see Fed. R. Civ. P. 60,
and her motion to stay the disbursement of funds from the foreclo-
sure sale. We affirm.
        “As the second court to review the judgment of the bank-
ruptcy court, we review the order[s] of the bankruptcy court inde-
pendently of the district court.” In re TOUSA, Inc., 680 F.3d 1298,
1310 (11th Cir. 2012). We review the denial of Liebman’s motion
for relief under Federal Rule of Civil Procedure 60 for abuse of dis-
cretion. In re Glob. Energies, LLC, 763 F.3d 1341, 1347 (11th Cir.
2014). We review the decision to deny Liebman’s motion to stay
the disbursement of funds de novo and its related findings of fact
USCA11 Case: 20-14872         Date Filed: 11/02/2021      Page: 3 of 5




20-14872                Opinion of the Court                          3

for clear error. See In re McLean, 794 F.3d 1313, 1318 (11th Cir.
2015).
       The district court did not abuse its discretion when it denied
Liebman’s postjudgment motion for relief. Because Liebman’s mo-
tion challenged a judgment that we affirmed in her first appeal, the
doctrine of the law of the case bars us from considering that judg-
ment a second time in the absence of any contrary controlling au-
thority or a clear error in the decision. See United States v. Stein,
964 F.3d 1313, 1322–23 (11th Cir. 2020). In the earlier appeal, we
concluded that Liebman presented no “arguments or evidence sug-
gesting that the bankruptcy court erred by refusing to reinstate her
case” or “inappropriately applied . . . the factors [it had to] consider
in determining whether to grant [her] a retroactive stay.” Liebman
v. Ocwen Loan Servicing, LLC, et al., 772 F. App’x 839, 841 (11th
Cir. June 7, 2019). The judgment of the bankruptcy court, which
Liebman declined to challenge “in a subsequent appeal when the
opportunity existed, bec[ame] the law of the case for . . . [her
postjudgment] litigation . . . .” See Stein, 964 F.3d at 1324 (quoting
United States v. Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir.
1997)).
       Liebman argues that the bankruptcy court used a nunc pro
tunc order in violation of Roman Catholic Archdiocese of San Juan,
Puerto Rico v. Acevedo Feliciano, 140 S. Ct. 696 (2020), but we dis-
agree. In Acevedo, the Supreme Court reached the unremarkable
conclusion that a state court lost jurisdiction to issue orders in an
action that had been removed to federal court and was awaiting
USCA11 Case: 20-14872         Date Filed: 11/02/2021     Page: 4 of 5




4                       Opinion of the Court                 20-14872

remand. Id. at 699–701; see 28 U.S.C. § 1446(d) (“after the filing of
[a] notice of removal . . . the State court shall proceed no further
unless and until the case is remanded”). The Supreme Court also
concluded that a nunc pro tunc order entered by the federal court,
which impermissibly “revis[ed] history” by backdating to March
2018 its decision in August 2018 to remand, could not retroactively
confer jurisdiction to the state court. Id. at 700–01. In contrast, the
nunc pro tunc order the bankruptcy court entered in Liebman’s
case “reflect[ed] the reality of what [had] already occurred.” See id.
(internal quotation marks omitted). The nunc pro tunc order clari-
fied that the reinstatement of Liebman’s bankruptcy case had not
reimposed the automatic stay, see 11 U.S.C. § 362(c)(2)(B) (dismis-
sal terminates the automatic stay), and, in the alternative, that the
bankruptcy court had conditioned the stay on Liebman submitting
a confirmable Chapter 13 plan, see id. § 362(d) (giving a bankruptcy
court power to “grant relief from the stay . . ., such as by terminat-
ing, annulling, modifying, or conditioning such stay”). Acevedo is
not a contrary decision of law applicable to this action.
       The bankruptcy court did not err by denying Liebman’s mo-
tion to stay the disbursement of funds. Liebman moved for a stay
to demand punitive damages against her loan servicer, Ocwen
Loan Servicing, LLC, but the bankruptcy court ruled that “no
grounds . . . support[ed]” Liebman’s argument that Ocwen will-
fully violated the automatic stay when it accepted the proceeds
from the foreclosure sale. See 11 U.S.C. § 362(k)(1). Punitive sanc-
tions are appropriate only if a party acts with reckless or callous
USCA11 Case: 20-14872        Date Filed: 11/02/2021    Page: 5 of 5




20-14872               Opinion of the Court                       5

disregard for the law or rights of others. In re McLean, 794 F.3d
1313, 1325 (11th Cir. 2015). Liebman accused Ocwen of “con-
ceal[ing] . . . information, [and committing] fraud upon the Court,”
but the record supports the contrary finding of the bankruptcy
court that Ocwen had “done nothing wrong.” After the bankruptcy
court lifted the stay, Ocwen was not barred from accepting the pro-
ceeds. We cannot say that the bankruptcy court erred in determin-
ing that, because “the facts of record do not support an award of
damages,” “no reasonable basis [existed] to stay the disbursements”
to Ocwen.
         We AFFIRM the denial of Liebman’s postjudgment mo-
tions.